16-2813
     Richmond v. Sessions

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
     A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3   27th day of September, two thousand seventeen.
 4
 5   Present:    JON O. NEWMAN,
 6               JOHN M. WALKER, JR.,
 7               ROSEMARY S. POOLER,
 8                     Circuit Judges.
 9   _____________________________________
10
11   KEON RICHMOND, AKA KIEON RICHMOND,
12   AKA KEION RICHMOND, AKA KEION
13   RICHMAN,
14
15                                 Petitioner,
16
17                   v.                                                  16-2813-ag
18
19   JEFFERSON B. SESSIONS III, UNITED STATES
20   ATTORNEY GENERAL,
21
22                           Respondent.
23   _____________________________________
24
25
26   Appearing for Petitioner:     Thomas E. Moseley, Law Offices of Thomas E. Moseley, Newark,
27                                 NJ.
28
29   Appearing for Respondent:     Chad A. Readler, Acting Assistant Attorney General; Paul Fiorino,
30                                 Senior Litigation Counsel; Katherine A. Smith, Trial Attorney,
31                                 Office of Immigration Litigation, United States Department of
32                                 Justice, Washington, DC.
33
34
35
 1   Petition to review an order of the United States Board of Immigration Appeals.
 2
 3
 4        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
 5   AND DECREED that the petition for review is DENIED.
 6
 7           Keon Richmond appeals from the July 28, 2016 order of the Board of Immigration Appeals
 8   determining that his misrepresentation about his immigration status to United States Immigration
 9   and Customs Enforcement officers for the purpose of avoiding removal amounted to a violation of
10   Section 212(a)(6)(C)(ii)(I) of the Immigration and Nationality Act (8 U.S.C.
11   § 1182(a)(6)(C)(ii)(I)), which prohibits non-citizens from falsely representing themselves as
12   citizens “for any purpose or benefit under” that statute. We assume the parties’ familiarity with the
13   underlying facts, procedural history, and specification of issues for review.
14
15            The BIA’s interpretations of the INA receive the deference given to every administrative
16   agency in accordance with Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467
17   U.S. 837 (1984); Mei Fun Wong v. Holder, 633 F.3d 64, 68 (2d Cir. 2011). Under Chevron, we
18   first ask whether the statute at issue is ambiguous: if not, we rely on its clear meaning; if so, we
19   defer to an agency’s interpretation so long as it is “reasonable, and not arbitrary, capricious, or
20   manifestly contrary to the statute.” Adams v. Holder, 692 F.3d 91, 95 (2d Cir. 2012) (internal
21   quotation marks omitted). When we previously remanded this case to the BIA to clarify the
22   meaning of Section 212(a)(6)(C)(ii)(I) of the INA, we determined that the language in that
23   provision was ambiguous. Richmond v. Holder, 714 F.3d 725, 730-31 (2d Cir. 2013). Now that the
24   BIA has interpreted that provision, all that remains is for us to determine whether the BIA did so
25   reasonably.
26
27           The BIA interpreted “purpose . . . under [the INA] . . . or any other Federal or State law” to
28   encompass “the avoidance of negative legal consequences—including removal proceedings.”
29   Matter of Richmond, 26 I. & N. Dec. 779, 788-89 (BIA 2016). This interpretation is clearly within
30   the bounds of reason. Indeed, it comports with our prior observation that “[a]voiding removal, like
31   avoiding taxes or the draft . . . would certainly seem to be the kind of purpose that only exists under
32   state or federal law. Someone who lies to [avoid removal] succeeds, if at all, because the law . . .
33   makes citizens not deportable.” Richmond, 714 F.3d at 730. Because the BIA’s interpretation is
34   reasonable, we must accord it deference.
35
36           Richmond’s arguments to the contrary are without merit. Even were we to agree with the
37   faults he finds in the BIA’s interpretation, these faults are not so egregious as to make the
38   interpretation arbitrary, capricious, or manifestly contrary to the statute. Whether including the
39   purpose of avoiding removal proceedings under the INA in the definition of “purpose…under” the
40   INA is ultimately the most sensible reading or not, it is not a “logical fallacy.” Petitioner’s Reply 2.
41   Since the BIA’s reading is a reasonable one and since we have already determined the statute is
42   ambiguous, we refrain from replacing its reading with the one Richmond urges upon us.
43
44
                                                        2
1         We have considered the remainder of Richmond’s arguments and find them without merit.
2   Accordingly, the petition for review is DENIED.
3
4
5                                            FOR THE COURT:
6                                            Catherine O’Hagan Wolfe, Clerk
7
8




                                                3